Citation Nr: 0706210	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  03-30 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).  



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active military duty from January 1969 
to December 1970.  

This case was remanded by the Board of Veterans' Appeals 
(Board) in February 2006 to the RO for additional 
development.  



FINDINGS OF FACT

1.  The veteran's only service-connected disability is post-
traumatic stress disorder (PTSD), which is currently rated as 
70 percent disabling.  

2.  In his April 2003 application for a TDIU rating, the 
veteran reported graduating from high school and working as a 
self-employed grader; he reported that he last worked in 
approximately 1986.  

3.  The service-connected psychiatric disability is not shown 
to preclude the veteran from securing or following a 
substantially gainful occupation consistent with education 
and work background.  



CONCLUSION OF LAW

The criteria for the assignment of a TDIU rating have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.340, 3.341, 4.16 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issue decided herein.  

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Notice to the veteran was not sent in this case until later 
in the claims process.  

Nevertheless, in April 2006, the RO sent the veteran a letter 
in which he was informed of the requirements needed to 
establish entitlement to TDIU rating.  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  No additional private evidence was 
subsequently added to the claims files.  

In the April 2006 letter, the veteran was also advised to 
submit additional evidence to the RO, and the Board finds 
that this instruction is consistent with the requirement of 
38 C.F.R. § 3.159(b)(1) that VA request that a claimant 
provide any evidence in his possession that pertains to a 
claim.  

The Board notes that the veteran was informed in March 2006 
that a disability rating and effective date would be assigned 
if his claim was granted.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an 
examination is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  A VA examination, 
with a medical opinion, was obtained in August 2006.  

The Board concludes that all available evidence that is 
pertinent to the claim decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on the issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2006).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law and Regulations

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of service-connected disabilities, 
from obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16.  

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

The central inquiry is, "whether the veteran's service- 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  

Neither nonservice-connected disabilities nor advancing age 
may be considered in the determination.  38 C.F.R. §§ 3.341, 
4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Where these percentage requirements are not met, entitlement 
to benefits on an extraschedular basis may be considered when 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and consideration is given to the veteran's 
background including his employment and educational history.  
38 C.F.R. §§ 3.321(b), 4.16(b).  The Board does not have the 
authority to assign an extraschedular TDIU rating in the 
first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training, and previous work experience, but it may not be 
given to his age or to any impairment caused by nonservice-
connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 
(2006).  

Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), [citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994)].  

A GAF score of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  See QUICK REFERENCE TO THE DIAGNOSTIC 
CRITERIA FROM DSM-IV, 46-7 (1994).  


Analysis

The veteran contends that his service-connected disability is 
severe enough to prevent him from working in substantially 
gainful employment.  

The Board notes that the veteran is shown to have a high 
school education and worked in his own grading business.  It 
is reported that the veteran last worked in 1986.  

The veteran's only service-connected disability is PTSD, 
rated as 70 percent disabling.  Therefore, he meets the 
percentage rating standards for consideration of a TDIU 
rating.  

However, before a total rating based upon individual 
unemployability may be granted, there must also be a 
determination that the service-connected disability is 
sufficient to produce unemployability without regard to 
advancing age or non-service connected disability.  38 C.F.R. 
§§ 3.340, 3.341, 4.16.  

According to a March 2003 statement from J.C.L., M.D., the 
veteran was unemployable due to his service-connected PTSD.  

His symptoms were noted to include daily intrusive thoughts 
and nightmares, flashbacks as frequently as three or four 
times a week, severe distress at exposure to triggers or 
reminders of past trauma, detachment from others, restricted 
affect, anhedonia, difficulty sleeping, hypervigilance and 
exaggerated startle response or reflex.  The veteran admitted 
to episodic alcohol binging when anxiety symptoms were at 
their worst.  

The veteran complained on VA examination in June 2003 of 
sleep disturbance, nightmares and flashbacks two to three 
times a week, intrusive thoughts, anxiety, hypervigilance, 
exaggerated startle response and detachment from others.  He 
had not made any suicide attempts and did not have panic 
attacks.  

The veteran said that he used to drink, but he did not 
currently have a problem with alcohol or drugs.  He was 
taking medication for his psychiatric problems and attended 
outpatient therapy every two months.  He said that he was not 
working full time but did help his brother in the family 
automobile repair business.  

On mental status evaluation in June 2003, there were no loose 
associations or flight of ideas.  The veteran's affect was 
appropriate; there was no homicidal or suicidal ideation.  
There were no delusions, hallucinations, ideas of reference 
or suspiciousness.  

The veteran was noted to have been fully oriented, and his 
memory was good.  His intellectual capacity, as well as his 
insight and judgment, appeared to be adequate.  PTSD was 
diagnosed, and his global assessment of functioning (GAF) 
score was 53.  

The VA treatment records from March 2003 through April 2006 
reveal diagnoses of PTSD and substance abuse.  PTSD and 
alcohol abuse were diagnosed in September 2003, and GAF was 
60.  His alcohol and cocaine dependence was noted in March 
and November 2005; GAF was 40.  It was reported in November 
2005 that the veteran had cut back on his alcohol and cocaine 
consumption.  

The veteran was again evaluated by a VA examiner in August 
2006.  It was noted that the veteran had been hospitalized 
twice since April 2005 for substance abuse.  He said that he 
drank beer daily and sometimes used cocaine.  

The veteran complained of having intrusive thoughts, 
nightmares and difficulty sleeping if he did not take any of 
his medication or use alcohol.  The diagnoses were those of 
alcohol dependence, cocaine abuse, opiate abuse and PTSD.  

Although GAF was noted to be 45, the examiner said that this 
score was primarily due to substance abuse.  The GAF score 
without substance abuse was estimated to be in the range of 
51-60.  

The VA examiner concluded in August 2006 that, although a 
determination of impairment solely based on PTSD could not be 
made until after a period of sobriety of at least six months, 
PTSD would not be currently considered totally impairing to 
the veteran's ability to gain or sustain employment.  

Based on the above evidence, the Board finds that although 
the veteran's service-connected PTSD causes significant 
disability, as evidenced by the assigned 70 percent rating, 
it is not shown, by itself, to cause the veteran to be 
unemployable.  The medical evidence does not show a problem 
with the veteran's affect, memory, insight or judgment.  He 
was fully oriented and did not display delusions, 
hallucinations or ideas of reference.  

Additionally, the veteran noted on examination in August 2006 
that he slept better and had fewer nightmares when he took 
his medication.  When the veteran's substance abuse, for 
which he is not service connected, was not considered, it was 
determined by the VA examiner in August 2006 that the 
service-connected PTSD did not cause unemployability.  

As the preponderance of the evidence is against a claim of 
entitlement to a TDIU, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  



ORDER

Entitlement to a TDIU rating is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


